      Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 1 of 7 PageID 1




                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE MIDDLE DISTRICT OF FLORIDA
2
                                                       §
3    Cameron Matias,                                   §
                                                       §
4                         Plaintiff,                   §      Civil Action No.
                                                       §
5         v.                                           §
                                                       §
6    ESD Home Solutions, LLC,                          §      Jury Trial Demanded
                                                       §
7
                           Defendant.                  §
                                                       §
8
                                                       §
9
                                               COMPLAINT
10
            Cameron Matias (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,
11
     alleges the following against ESD Home Solutions, LLC (Defendant):
12
                                             INTRODUCTION
13

14
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq.

16                                     JURISDICTION AND VENUE

17          2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.      This Court has personal jurisdiction over Defendant because Defendant regularly
23
     conducts business in the State of Florida and because the occurrences from which Plaintiff’s
24
     cause of action arises took place and caused Plaintiff to suffer injury in the State of Florida.
25



                                                     -1-

                                          PLAINTIFF’S COMPLAINT
      Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 2 of 7 PageID 2




            4.     Venue is proper under 28 U.S.C. § 1391(b)(1) and (2).
1
                                               PARTIES
2

3
            5.     Plaintiff is a natural person residing in Ormond Beach, Florida, 32174.

4           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

5           7.     Defendant is a business entity with principal place of business, head office, or

6    otherwise valid mailing address at 7402 N. 56th Street, Suite 804, Tampa, Florida, 33617.
7           8.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
8
            9.     Defendant acted through its agents, employees, officers, members, directors,
9
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
10
     insurers.
11
                                      FACTUAL ALLEGATIONS
12

13          10.    Plaintiff has a cellular telephone number ending in 2411.

14          11.    Plaintiff has only used this cellular telephone number for residential purposes.

15          12.    Defendant began calling Plaintiff on his cellular telephone beginning in or

16   around April 2019.
17          13.    Defendant did not have Plaintiff’s consent to call on his cellular telephone
18
     number.
19
            14.    Plaintiff did not request information from Defendant regarding solar panels.
20
            15.    Plaintiff’s telephone number ending in 2411 has been on the Do Not Call
21
     Registry since April 15, 2011.
22
            16.    Upon information and belief, when contacting Plaintiff, Defendant used a dialing
23
     system which had the capacity to store or call phone numbers using a random or sequential
24

25
     number generator.



                                                   -2-

                                        PLAINTIFF’S COMPLAINT
      Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 3 of 7 PageID 3




            17.     Upon information and belief, Defendant maintains a stored list of 10 digit
1
     telephone numbers of consumers in its database for communication purposes.
2

3
            18.     Upon information and belief, Defendant utilize a “predictive dialing system”

4    which interfaces with software and databases which have the capacity to generate numbers

5    randomly or sequentially.

6           19.     The dialing system used by Defendant call phone numbers stored in those
7    databases.
8
            20.     Accordingly, Defendant’s dialing systems have the capacity to dial numbers
9
     using a random or sequential number generator.
10
            21.     Upon information and belief, Defendant’s dialing systems include equipment
11
     which dials from the stored list of 10 digit consumer telephone numbers.
12
            22.     Defendant’s dialing systems employ computer code and/or algorithms which
13
     result in it randomly or sequentially generating numbers in order to select and dial the stored
14
     10-digit consumer telephone number from the list.
15

16          23.     Furthermore, Defendant’s dialing systems use computer code and/or algorithms

17   to determine the orders/sequence of calls to be automatically dialed.

18          24.     The operation of the random/sequential number generator, referred to above

19   results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
20   numbers in Defendant’s stored list(s).
21
            25.     Plaintiff believes and avers that Defendant called him with an automatic
22
     telephone dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began
23
     with a noticeable pause or delay prior to a live representative of Defendant coming on the line.
24

25



                                                    -3-

                                        PLAINTIFF’S COMPLAINT
       Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 4 of 7 PageID 4




             26.    While Plaintiff has not had the benefit of discovery, he intends to prove
1
     Defendant utilized an automatic telephone dialing system in the course of discovery.
2

3
             27.    Defendant’s telephone calls were not made for “emergency purposes” but rather

4    were to offer solar energy services.

5            28.    Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,

6    harassing, and an invasion of her privacy.
7            29.    Upon information and belief, Defendants conduct business in a manner which
8
     violates the Telephone Consumer Protection Act.
9
                                         COUNT I
10                       DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)

11           30.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth

12   at length herein.

13           31.    The TCPA prohibits placing calls using an automatic telephone dialing system or
14
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
15
     the prior express consent of the called party to make such calls or where the call is made for
16
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
17
             23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone
18
     number using an automatic telephone dialing system.
19
             24.    The dialing system used by Defendant to call Plaintiff’s cellular telephone calls
20
     telephone numbers without being prompted by human intervention before each call.
21

22           25.    The dialing system used by Defendant to call Plaintiff has the present and/or

23   future capacity to dial numbers in a random and/or sequential fashion.

24           26.    Defendant’s calls were not made for “emergency purposes.”

25



                                                     -4-

                                            PLAINTIFF’S COMPLAINT
       Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 5 of 7 PageID 5




                27.   Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
1
     consent.
2

3
                28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

4    Not Call Registry since April 15, 2011.

5               29.   Defendant’s acts as described above were done with malicious, intentional,

6    willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
7    purpose of harassing Plaintiff.
8
                30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,
9
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
10
     defense, legal justification or legal excuse.
11
                31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses
12
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
13
     damages.
14
                                         COUNT II
15
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
16
                32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth
17
     at length herein.
18
                33.   The TCPA prohibits any person or entity of initiating any telephone solicitation
19
     to a residential telephone subscriber who has registered their telephone number on the National
20
     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
21

22   maintained by the Federal Government. 47 U.S.C. § 227(c).

23              34.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

24   Not Call Registry since April 15, 2011.

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
      Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 6 of 7 PageID 6




            35.     Defendant called Plaintiff on multiple occasions during a single calendar year
1
     despite Plaintiff’s registration on the Do Not Call list.
2

3
            36.     Defendant’s acts as described above were done with malicious, intentional,

4    willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

5    purpose of harassing Plaintiff.

6           37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
7    intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
8
     defense, legal justification or legal excuse.
9
            38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
10
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
11
     damages.
12

13
             Wherefore, Plaintiff, Cameron Matias, respectfully prays for judgment as follows:
14
                    a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
15

16                          227(b)(3)(A));

17                  b.      Statutory damages of $500.00 per violative telephone call (as provided

18                          under 47 U.S.C. § 227(b)(3)(B));

19                  c.      Additional statutory damages of $500.00 per violative telephone call (as
20                          provided under 47 U.S.C. § 227(C);
21
                    d.      Treble damages of $1,500.00 per violative telephone call (as provided
22
                            under 47 U.S.C. § 227(b)(3));
23
                    e.      Additional treble damages of $1,500.00 per violative telephone call (as
24
                            provided under 47 U.S.C. § 227(c);
25



                                                      -6-

                                          PLAINTIFF’S COMPLAINT
      Case 6:21-cv-00947-PGB-LRH Document 1 Filed 06/02/21 Page 7 of 7 PageID 7




                   f.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
1
                   g.     Any other relief this Honorable Court deems appropriate.
2

3

4                                  DEMAND FOR JURY TRIAL

5         Please take notice that Plaintiff, Cameron Matias, demands a jury trial in this case.

6

7
                                                Respectfully submitted,
8
     Dated: 06/02/2021                       By: /s/ Amy L. Bennecoff Ginsburg
9                                               Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
10                                              30 East Butler Pike
                                                Ambler, PA 19002
11                                              Phone: (215) 540-8888
                                                Facsimile: (877) 788-2864
12
                                                Email: teamkimmel@creditlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                  -7-

                                       PLAINTIFF’S COMPLAINT
